Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious a motor, comprising: a control circuit; wherein the first plurality of stator traction components are arranged in a planar or conical relationship and the first plurality of rotor traction components are arranged in a corresponding planar or conical relationship and disposed to form a gap between the first plurality of stator traction components and the first plurality of rotor traction components; wherein the control circuit is configured to activate the plurality of electromagnets to cause the first rotor to pivot about a pivot point defined in the spherical bearing and change the gap such that the first rotor compresses against the stator and the first plurality of stator traction components and the first plurality of rotor traction components translate the compression into tangential thrust and rotation of the first rotor; and wherein the first plurality of stator traction components includes a first number of rolling elements as recited in claim 1; a  motor, comprising: a first plurality of rolling elements arranged on one of the stator or the first roller: a plurality of electromagnets mounted to one of the stator or the first rotor; a magnetic component mounted to another of the stator or the first rotor; at least one of the stator or the first rotor further comprising a spherical bearing operationally connecting the stator and the first rotor; and

a control circuit configured to activate the plurality of electromagnets to cause the first rotor to pivot about a pivot point defined in the spherical bearing and change a gap between the first plurality of rolling elements and the first plurality of teeth such that the first rotor compresses against the stator and the first plurality of rolling elements and the first plurality of teeth translate the compression into tangential thrust and rotation of the first rotor as recited in claim 12; a method of operating a motor, wherein activating the plurality of electromagnets causes a change in a gap between a plurality of teeth arranged on a rotor adjacent the stator and a plurality of rolling elements arranged on the stator, thereby causing the rotor to compress against the stator and the plurality of rolling elements and the plurality of teeth to translate the compression into rotation of the rotor as recited in claim 20.  Claims 2-11 and 13-19 are dependent claims.
Conclusion
This application is in condition for allowance except for the following formal matters: 
See the paragraph below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Specification
The abstract of the disclosure is objected to because it contains the word “comprising” at line 1.  Correction is required.  See MPEP § 608.01(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


6/4/2022
/DANG D LE/Primary Examiner, Art Unit 2834